Filed 12/20/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 238







Katherine Marie Young,

n/k/a Katherine Marie Klein, 		Plaintiff and Appellee



v.



James Charles Young, 		Defendant and Appellant







No. 20160206







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Susan L. Bailey, Judge.



AFFIRMED.



Per Curiam.



Melinda H. Weerts, P.O. Box 2310, Fargo, ND 58108-2310, for plaintiff and appellee; submitted on brief.



James C. Young, self-represented, 2600 Parkview Drive South, Fargo, ND 58103, defendant and appellant.

Young v. Young

No. 20160206



Per Curiam.

[¶1]	
James Young appealed a district court’s order denying his request to change his child’s primary residence to him and to find the mother in contempt. Young argued the district court incorrectly believed some evidence and witnesses more than others and improperly determined the mother did not violate the district court’s order. On appeal, Young also argued for the first time that the mother committed domestic violence against his daughter when she allegedly slapped her twice. Young did not argue the mother’s actions constituted domestic violence to the district court and the district court made no findings on the alleged slaps. Because the district court did not abuse its discretion when it did not hold the mother in contempt and was not clearly erroneous in its findings of fact, we affirm under Rule 35.1(a)(2) and (4), N.D.R.App.P. 
See
 
Dvorak v. Dvorak
, 2006 ND 171, ¶ 11, 719 N.W.2d 362 (we do not reweigh the evidence or reassess credibility when there is evidence to support a district court’s findings). We also affirm under N.D.R.App.P. 35.1(a)(7). 
See
 
Chapman v. Chapman
, 2004 ND 22, ¶ 7, 673 N.W.2d 920 (this Court will not consider issues raised for the first time on appeal). 

[¶2]	Contrary to N.D.R.App.P. 30(a), Young included numerous documents in his appendix which were not part of the record. Therefore, we award double costs to the appellee. 
See
 N.D.R.App.P. 13; 
Schroeder v. Praska
, 512 N.W.2d 667, 668 (N.D. 1994) (awarding double costs for a violation of N.D.R.App.P. 30(a)). 

[¶3]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom